RICHARDS, j.
Epitomized. Opinion
Plaintiff brought an action to contest the validity of the will of her great grandfather. The original will was' executed in 1907 by the plaintiff’s grandfather, and two codicils were attached thereto at later dates, the second codicil being executed in 1919. This second codicil revoked certain items in the original will, but was torn from the will by the testator and destroyed at his direction during the same year, i. e., 1919. The evidence disclosed- that the testator did not revive, the original will, but that he showed an intention to revive and give effect to his first will. A verdict 'was rendered for the contestant from which the defendants prosecuted error. The Court of Appeals held:
1. That as there was ■ some evidence supporting the. verdict of the jury it cannot be said that the verdict was manifestly against the weight of the evidence.
2. Where the attending conditions and circumstances at the time of- the revocation of a codicil to a will show an intention to revive and give effect to the first will, the first will shall be revived.
3. The declarations and statements of the testator to his attorney competent to show his intention and do not come within the rule of privileged communications.